The plaintiff in error, hereinafter called defendant, was convicted in the district court of Logan county of selling whisky to a minor and was sentenced to serve a term of 18 months in the state penitentiary and to pay a fine of $500.
The record for the state is, in substance, that, at the time charged, one George Kelley, Jr., accompanied by two other young men, bought a half-pint of whisky from defendant. Defendant denied the sale and offered some other testimony tending to disprove it. The evidence is sharply conflicting, but its weight and the credibility of the witnesses was a question for the jury. The jury did not fix the punishment, and it was assessed by the court. *Page 277 
While the case is not strong, we will not disturb the judgment on the weight of the evidence. Upon a consideration of the entire record, we are satisfied the sentence imposed is excessive, and that justice requires its modification. The judgment is reduced to imprisonment in the penitentiary for a term of six months and a fine of $250.
As modified, the case is affirmed.
DAVENPORT, P. J., and CHAPPELL, J., concur.